ABCS(2007)2002
 
Mortgage Contract


Mortagee (full name): Agricultural Bank of China, Kunming Shuanglong Branch
 
Mortgagor: Kunming Shenghuo Pharmaceutical (group) Co., Ltd


This Mortgage Contract is entered into by and among the two parties in
accordance with relevant Chinese laws and regulations for purpose of ensuring
that Kunming Shenghuo Pharmaceutical (group) Co., Ltd. will repay the loan under
the Loan Contract as above mentioned.


1. Type and Amount of the Creditor’s Principal Claim
 
The creditor’s principal claim guaranteed is the loan borrowed for current
capital in the amount of RMB10 million.
 
2. The Scope of Guaranty of Mortgage
 
The scope of this guaranty of mortgage includes the amount of creditor’s
principal claim and the interest thereof, default fine, compensation for damage
and all kinds of relevant expenses on for the mortgagee to realize the
creditor’s claim and the mortgaged right.
 
3. Collateral
 
The mortgagor agrees on the mortgagor of land and its attachments, as to the
details of collateral please find the List of Mortgage of Real Estate as
attached, which constitutes the integral part of this Contract and has same
legal force and effect as in the Contract; and
 

--------------------------------------------------------------------------------


 
The provisional price of the above mentioned collateral is RMB14, 994,259 while
the terminal value will be determined by its actual disposing price.
 
4. Covenants of the Mortgagor
 
4.1 The Mortgagor has obtained authorization necessary to enter into this
Contract pursuant to relevant regulations and procedures.
 
4.2 The full and undisputed ownership and disposition right of the collateral is
entitled to the mortgagor.
 
4.3 The collateral is negotiable or transferable according to law.
 
4.4 Such cases as the collateral has been sealed up, distrained or supervised
would not happen.
 
4.5 The mortgagor shall make a full and accurate disclosure to the extent that
the money and collateral such as tax in default, construction mortgages have
been mortgaged or rented.
 
4.6 The Mortgagor has obtained approval from co-owners of the right to be
pledged under this Contract.
 
4.7 During the term of mortgage, the mortgagor shall inform the mortgagee in
written for any of following cases:
 
4.7.1 The collateral has been sealed up, distrained, supervised or has been
taken other enforcement actions.
 
4.7.2 The mortgagor changed the capital structure or operation system, include
but not limited to contract operation, leasing, shareholding system
transformation, joint operation, merger, separation, partnership, asset
transferring, and etc.
 
4.7.3 The business licenses of the mortgagor has been cancelled or revoked, or
he is ordered to close down or was terminated for other causes.
 

--------------------------------------------------------------------------------


 
4.7.4 The mortgagor applies for bankruptcy, reorganization, reconciliation or is
the subject of bankruptcy and reorganization applications.
 
4.8 There is no existence of other cases that would affect the realization of
collateral.
 
5. Effect of the Collateral
 
The effect of collateral is extended to the ancillary component, incidental
right, subrogation of mortgage or other property and rights associated with the
collateral according to laws and regulations.
 
6. Management and Utility of the Collateral
 
6.1 The collateral under this Contract shall be kept by the mortgagor; the
mortgagor shall be liable for the management of utility of the collateral. And
the mortgagee shall be entitled to supervise and review how the collateral was
managed and used.
 
6.2 During the term of mortgage, the mortgagor may not grant or transfer, rent,
remortgage the collateral or dispose it in other ways without the written
approval of the mortgagee. Where the written approval is available, the proceeds
from the collateral disposition shall firstly be used to liquidate the secured
creditor’s principal claim and the escrow.
 
6.3 Where the collateral was damaged, lost, expropriated, or was owned by the
third party resulted from the affiliation, mixture or process of the collateral,
the mortgagor shall take active measures to prevent the loss from increasing,
meanwhile shall notify the mortgagee in written. The mortgagee is entitled to
obtain the indemnity at first priority. Where the performance term of the
secured creditor’s claim has not elapsed, the mortgagee is entitled to liquidate
the debt or to escrow in advance.
 
6.4 During the term of mortgage, where the value of collateral is decreased, the
mortgagee is entitled to ask the mortgagor resuming original value of the
collateral or offering a guaranty which is equivalent to the decreased value and
needs to be recognized by the mortgagee.
 

--------------------------------------------------------------------------------


 
7. Insurance of the Collateral
 
7.1 The mortgagor shall effect the insurance for the collateral at the request
of the mortgagee and designate the mortgagee as the first beneficiary. The
original insurance document shall be delivered to the mortgagee for storage.
 
7.2 The mortgagor shall be liable for the insurance premiums and pay it in full
amount and on time. It also requires the mortgagor perform other obligations
under the insurance contract (including the insurance document or other
insurance certificate). During the term of mortgage, where the mortgagor didn’t
pay the insurance premiums or effect (or renew) the insurance contract on time,
the mortgagee is entitled to make advance payment of the insurance premiums or
effect the insurance contract on behalf of the mortgagor, while the mortgagor
shall be liable for those expenses. The mortgagor agrees that the mortgagee
could collect the above mentioned expenses from its account opened at the
mortgagee.
 
7.3 During the term of mortgage, the mortgagor may not unilaterally or negotiate
with the insurer to change or terminated the insurance contract without the
written approval of mortgagee; neither should he waive the right to insurance
claims or the right to claim compensation against the third party.
 
7.4 During the term of mortgage, where an insurance incident incurred to the
collateral, the mortgagor shall immediately inform the insurer and mortgagee,
and shall be responsible to claim compensation. Where the mortgagee didn’t
perform his obligation of notification or claiming compensation, causing the
loss of the mortgagee, the mortgagor shall be liable for indemnity.
 
  8. Registration of Mortgage
 
8.1 The mortgagor shall register this Mortgage Contract with relevant
registration authorities within 5 days from the date of its execution; all of
those certificates, mortgage registration document associated with the
collateral shall be kept by the mortgagee.
 

--------------------------------------------------------------------------------


 
8.2 During the term of mortgage, where the registration needs to be changed, the
mortgagor shall be liable to do so.
 
8.3 During the term of mortgage, where the mortgaged right is transferred by the
mortgagor according to this Contract; the mortgagor shall be in assistance with
the mortgagee and transferee on the change of registration.
 
9. Transfer of Mortgaged Right
 
  Where part of the creditor’s claim is transferred by the mortgagee, he is
entitled not to transfer the corresponding mortgaged right.
 
  10. Realization of Mortgaged Right
 
10.1 Under any of the following circumstances, the mortgagee has the right to
exercise the mortgaged right:
 
10.1.1 The mortgagee is not paid at the maturity of the obligation under the
principal contract.
 
10.1.2 The business licenses of the debtor or mortgagor has been cancelled or
revoked, or he is ordered to close down or was terminated for other causes.
 
10.1.3 The People’s Court has accepted the bankruptcy application of the debtor
or mortgagor or has made the determination of a settlement.
 
10.1.4 The debtor or mortgagor was dead or was declared lost or dead.
 
10.1.5 The collateral has been sealed up, distrained, supervised or has been
taken other enforcement actions.
 
10.1.6 The collateral was damaged, lost or expropriated.
 

--------------------------------------------------------------------------------


 
10.1.7 The mortgagor didn’t resume the value of the collateral or offer the
corresponding guaranty at the request of mortgagee.
 
10.1.8 The mortgagor violated those obligations under this Contract.
 
10.1.9 Other circumstances that have material effect on the realization of
mortgaged right.
 
10.2 Where more than two material guarantors for the creditor’s claim under this
Contract exist in the mean time, the mortgagee is entitled to exercise the
security right to any one of the collateral or both of them.
 
10.3 Where the mortgagor is the third person other than the debtor, meanwhile
the debtor has offered material guaranty for the creditor’s claim under the
principal contract, and the mortgagor has waived this security right, the
mortgagor agrees to offer a guaranty of mortgage for the creditor’s claim under
the principal contract.
 
11. Liability for Breach of Contract
 
11.1 After this Contract takes effect, where the mortgagee didn’t perform his
obligations, resulting in the loss of mortgagor, the mortgagee shall be liable
for the indemnity.
 
11.2 The mortgagor shall indemnify the mortgagee in case of committing any of
the following acts:
 
11.2.1 Didn’t obtain legal and effect authorization which is necessary for the
guaranty under this Contract.
 
11.2.2 Didn’t perform his obligation of making a full and accurate disclosure to
the extent that there is a existence of tax in default, construction mortgage,
co-ownership of the collateral and a dispute over the collateral, or the
collateral was mortgaged or rented, or the collateral has been sealed up,
distrained or supervised.
 
11.2.3 Didn’t register the Mortgage Contract according to the provisions herein.
 

--------------------------------------------------------------------------------


 
11.2.4 Disposed the collateral without the written approval of the mortgagee.
 
11.2.5 Didn’t resume the value of the collateral or offer the corresponding
guaranty at the request of the mortgagee.
 
11.2.6 Other activities that have violated the agreement under this Contract or
affected the realization of mortgaged right.
 
12. Liability for Expenses
 
The mortgagor shall be liable for incurred costs in the course of collateral
appraisement, evaluation, storage, registration, notarization and escrow.
 
13. Resolution of Disputes
 
Any dispute arising from this Contract shall be resolved by both parties through
friendly discussion, or
 
12.1 Shall be resolved by litigation which falls within the jurisdiction of
People’s Court in the mortgagee’s place of residence or by arbitration.
 
12.2 During the course of the litigation or arbitration, this Contract shall be
performed except for the part under dispute.
 
14. Other Matters
 
14.1 The mortgagor hereby acknowledged the receipt of the principal contract and
have read and understood this contract secured by the mortgagor.
 
15. Effect of the Contract
 
This Contract shall take effect from the date of its execution.
 
16. This Contract is made out in 4 copies and each one for the Mortgagee, the
Mortgagor, the Authority of Mortgage and the Public Notary Office. Each copy has
same legal force and effect.
 

--------------------------------------------------------------------------------


 
17. Reminder
 
The mortgagee has notified the mortgagor to make a complete and accurate
understanding for each provision under this Contract and have made explanations
for corresponding provisions as per the requirement of the mortgagor. Both
parties reached an agreement on this Contract.
 
Mortgagee:
 
Agricultural Bank of China, Kunming Shuanglong Branch
 
Signature: Zuowu Zhou



Mortgagor:
 
Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
 
Signature: Guihua Lan

 
Date of Execution: January 2010
 
Place of Execution: Kunming
 

--------------------------------------------------------------------------------


 
List of Mortgage of Real Estate


Mortgagee (full name):
 
Agricultural Bank of China, Kunming Shuanglong Branch


Mortgagor:
 
Kunming Shenghuo Pharmaceutical (group) Co., Ltd.


Collateral:  land and its attachments


Provisional price of the collateral: RMB14, 994,259


This List constitutes an integral part of the Mortgage Contract.


Mortgagee:
 
Agricultural Bank of China, Kunming Shuanglong Branch
 
Signature: Zuowu Zhou
 

--------------------------------------------------------------------------------


 
Mortgagor:
 
Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
 
Signature: Guihua Lan


Date: January 2010
 

--------------------------------------------------------------------------------


 
Notary Certificate
 
(2010) Yun Kun Zhen Yuan Zi No.:1986
 
Applicant:
 
Mortgagee: Agricultural Bank of China, Kunming Shuanglong Branch
 
Place of Residence: No.199 Tang Shuang Road, Kunming City
 
Person-in-charge: Zuowu Zhou
 
Mortgagor: Kunming Shenghuo Pharmaceutical (group) Co., Ltd.
 
Place of residence: No.2 Jing You Road, Kunming National Economy
 
And Technology Developing District
 
Legal representative: Guihua Lan
 
Business License No.: 530100400000723


Notarization: The Mortgage Contract
 
Both parties agree on the notarization application for the above mentioned
Contract on January 26, 2010.
 
We hereby prove that both parties have signed the above mentioned Mortgage
Contract upon consensus. The mortgagee is a qualified financial institution
engaging in RMB loan business and its governor is entitled to sign this Contract
on behalf of his bank; while the Mortgagor is a qualified entity to sign this
Contract.
 

--------------------------------------------------------------------------------


 
This mortgage Contract is entered into by those two parties according to
relevant laws and regulations of China for purpose of ensuring that Kunming
Shenghuo Pharmaceutical (group) Co., Ltd. will repay the loan under the Loan
Contract as above mentioned. This Contract is secured by the land located in
No.11-2, Kunming National Economy and Technology Developing Zone held by Kunming
Shenghuo Pharmaceutical Co., Ltd., with an amount of guaranty of RMB10 million.
Upon examination, the mortgagee agrees to accept the guaranty of mortgage
offered by the mortgagor. Specific provisions such as Amount of Guaranty, Term
of Guaranty, Way of Payment, Rights and Obligations of Both Parties, Liability
for Breach of Contract have been clarified therein.


Based upon the above mentioned facts, we hereby certify that the above Mortgage
Contract is dated January 26, 2010, and is entered into at Kunming City, Yunnan
Province by and among Zuowu Zhou, the governor of Agricultural Bank of China,
Kunming Shuanglong Branch and Guihua Lan, the legal representative of Kunming
Shenghuo Pharmaceutical (group) Co., Ltd. This Contract entered into by both
parties is in compliance with Article 55 of The General Principles of the Civil
Law of the People’s Republic of China; the signatures and seals of both parties
are found to be authentic; the contents of this Contract are in compliance with
regulations of The Contract Law of the People’s Republic of China and The
Property Law of the People’s Republic of China, respectively.


Pursuant to Article 187 of The Property Law of the People’s Republic of China,
where the real estate is mortgaged, the collateral is established from the date
of registration with the local authorities.


Issued by:
 
Juming Feng,
Zhenyuan Public Notary Office, Kunming City,
Yunnan Province, P.R.C.
Date: January 26, 2010
 

--------------------------------------------------------------------------------


 